DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/16/2021 which amended claim 11 and cancelled claims 1, 4-10 and 12-13. Claims 11 and 14-18 are currently pending in the application for patent.

Allowable Subject Matter
Claims 11 and 14-18 are allowed.
Regarding Claim 11, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the limitation the dichroic mirror comprises a reflective coating layer disposed on a surface of the dichroic mirror facing the second light source and adapted to reflect the first illumination beam toward the collimating lens and further reflect the second illumination beam toward an optical guiding component, being a light or a light rod.
This limitation in combination with the other limitations of claim 11 renders the claim non-obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance.

a first light source (Figure 10C; First Excitation Light Source 211) adapted to emit a first illumination beam (see Figure 10C and Paragraph [0101]; wherein it is disclosed that the first excitation light source 211 emits the first excitation beam L10a); 
a second light source (Figure 10C; First Supplemental Light Source 311) adapted to emit a second illumination beam (see Figure 10C; Paragraph [0101]; wherein it is disclosed that the first supplemental light source 311 emits the first supplemental beam L20a), a wavelength of the second illumination beam (Figure 10C; First Supplemental Beam L20a) being different from a wavelength of the first illumination beam (see Paragraphs [0043] and [0093]; wherein it is disclosed that the wavelength of the first excitation light beam L10a is a blue beam having a wavelength of 445 nm or 455 nm while the first supplemental light beam L20a has a wavelength of 635 nm such that there is a difference between the first excitation beam L10a and the first supplemental beam L20a); 
a collimating lens (Figure 10C; Lens Group 230; Paragraph [0061]; wherein the lens group 230 is described as a collimating optical element) adapted to receive and transmit the first illumination beam (see Figure 10C and Paragraph [0102]; wherein it is disclosed/depicted that the first dichroic layer 381 reflects the first excitation beam L10a to the lens group 230 such that the first excitation beam L10a is transmitted to phosphor wheel 840), the collimating lens (Figure 10C; Lens Group 230) having a first part and a second part (see Figure 10C; wherein the first part of lens group 230 coincides with the 
a wavelength conversion module (Figure 10C; Phosphor Wheel 840) adapted to receive the first illumination beam (Figure 10C; First Excitation Beam L10a) from the first part (see Figure 10C; wherein the phosphor wheel 840 receives the first excitation beam L10a from the portion of the lens group 230 to the right of the optical axis 230a), and generate an excitation beam (Figure 10C; Conversion Beam L11) transmitted toward the first part and the second part (see Figure 10C; wherein the phosphor wheel 840 produces conversion beam L11, represented by dashed lines in the figure, which is transmitted towards the portions of the lens group 230 on both sides of optical axis 230a); and 
a dichroic mirror (Figure 10C; Dichroic Device 580) disposed between the first light source (Figure 10C; First Excitation Light Source 211) and the second light source (Figure 10C; First Supplemental Light Source 311), the dichroic mirror (Figure 10C; Dichroic Device 580) being isolated on one side of the central axle (see Figure 10C) and a position of the dichroic mirror (Figure 10C; Dichroic Device 580) corresponding to the first part (see Figure 10C; wherein the position of the dichroic device 580 corresponds to the portion of the lens group 230 to the right of optical axis 230a), the dichroic mirror (Figure 10C; Dichroic Device 580) being adapted to respectively reflect the first illumination beam (Figure 10C; First Excitation Beam L10a) and the second illumination beam (Figure 10C; First Supplemental Beam L20a) toward different direction (see Figure 10C and Paragraph [0102]; wherein it is disclosed that the first 
Liao does not disclose that the dichroic mirror comprises a reflective coating layer disposed on a surface of the dichroic mirror facing the second light source and adapted to reflect the first illumination beam toward the collimating lens and further reflect the second illumination beam toward an optical guiding component.
The examiner agrees with the arguments presented by the applicant and holds that claim 11 of the present application entails a major structural and technical difference from that of the prior art of record, specifically with the single layer formation of the dichroic mirror, and as such a notice of allowance is issued herewith.
Dependent claims 14-18 are likewise allowable by virtue of their dependency upon allowable independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882